department of the treasury internal_revenue_service washington d c tax exempt and division uniform issue list jun lpm its legend company a company b plan x dear this is in response to your request for a private_letter_ruling dated date as supplemented by letters dated date date and date regarding the tax consequences of the spin-off of a subsidiary by its parent_corporation you and your authorized representatives have submitted the following facts and representations in support of your request is a subsidiary corporation’ as defined in section __ company company a was the parent_corporation of its subsidiary company b your authorized representative has represented that company b f of the internal_revenue_code code of company a on a completed the spin-off of part of its business to company b in a corporate_reorganization pursuant to code sec_355 received the opinion of its tax advisor that this reorganization satisfies the requirements of code company a contributed and transferred to company b certain assets and company sec_355 b assumed from company a certain liabilities after which there was a public offering of common_stock of company b upon the completion of this public offering company a distributed its remaining company b stock to its shareholders by means of a special stock_dividend spin-off’ as a result company a and company b are no longer part of the same controlled_group_of_corporations within the meaning of sec_414 c m or or sec_409 of the code your authorized representative has represented that company a has page plan x is a defined_contribution_plan intended to qualify under code company a maintains plan x for the benefit of its employees and the employees of its participating subsidiaries sec_401 plan x includes a cash_or_deferred_arrangement as described in code sec_401 and provides for employer matching_contributions investment of assets credited to their accounts among the investment funds available to plan x participants is the company a stock fund which is a stock_bonus_plan and an employee_stock_ownership_plan esop as described in code sec_4975 plan x participants are permitted to direct the plan x is not leveraged company b will establish a defined_contribution_plan plan y intended to qualify under code sec_401 plan y will include a cash_or_deferred_arrangement as described in code sec_401 and will also provide for discretionary employer matching_contributions participants will be permitted to direct the investment of assets credited to their accounts among the investment funds that will be available to plan y participants is the company b stock fund which is a stock_bonus_plan and an esop as described in code sec_4975 _ not be leveraged plan y will plan y in connection with the spin-off the company a shares held in the esop portion of plan x received a stock_dividend of company b shares will be transferred from plan x to plan y as soon as administratively feasible after the spin-off the transfer is intended to meet the requirements of code sec_414 thus as a result of the spin-off plan x holds shares of company b stock and plan y holds shares of company a stock the account balances of company b employees your authorized representative withdrew requested ruling sec_2 and in a letter dated date and withdrew requested rulings and in a letter dated date please note that requested ruling sec_3 and apply to company b and have been addressed in a separate ruling letter to company b originally below refer to your letter dated date all of the ruling numbers referenced in this paragraph and the reference to based on the foregoing facts and representations you have requested the remaining renumbered rulings the shares of company b acquired by plan x as a result of the spin-off will be originally treated as securities_of_the_employer_corporation for purposes of code sec_402 and revrul_73_29 and the net_unrealized_appreciation in such shares may be excluded from gross_income upon distribution to a participant or beneficiary to the extent provided in sec_402 originally for purposes of determining net_unrealized_appreciation under code sec_402 to the extent that the spin-off is a tax-free spin-off under code sec_355 the basis of the company a and company b shares held by plan x will be determined by allocating the basis in the company a shares immediately before the spin-off between the company a shares and company b shares held immediately after the spin-off in accordance with code sec_358 with respect to ruling_request sec_1 and sec_402 of the code provides that in the case of a lump sum distribution which includes securities_of_the_employer_corporation unless a taxpayer page elects otherwise there shall not be included in gross_income the net_unrealized_appreciation attributable to that part of the distribution which consists of securities_of_the_employer_corporation sec_402 of the code provides generally that the term securities_of_the_employer_corporation includes securities of a parent or subsidiary_corporation as defined in subsections e and f of sec_424 of the employer_corporation sec_1_402_a_-1 of the income_tax regulations provides that the amount of net_unrealized_appreciation in securities_of_the_employer_corporation which are distributed by the trust is the excess of the market_value of such securities at the time of distribution over the cost or other basis of such securities to the trust sec_1_402_a_-1 of the regulations sets forth the manner in which the cost or other basis to the trust of a distributed security of the employer_corporation is calculated for the purpose of determining the net_unrealized_appreciation on such security in revrul_73_29 1973_1_cb_198 securities of an employer_corporation held by its qualified_plan were transferred to the qualified_trust of an unrelated corporation when the first employer sold part of its business and transferred some of its employees to an unrelated corporation it was held that shares of stock of the seller corporation distributed from the buyer's qualified_trust to employees of the buyer corporation who are former employees of the seller corporation are securities_of_the_employer_corporation and will always be securities_of_the_employer_corporation even after those shares and the employees in whose accounts they were held were transferred to an unrelated corporation accordingly with respect to ruling_request we conclude that the shares of company b acquired by plan x as a result of the spin-off will be treated as securities_of_the_employer_corporation for purposes of code sec_402 and revrul_73_29 and the net_unrealized_appreciation in such shares may be excluded from gross_income upon distribution to a participant or beneficiary to the extent provided in sec_402 in the present case company b is a subsidiary as defined in code sec_424 of company a prior to the spin-off therefore prior to the spin-off company b stock constitutes securities_of_the_employer_corporation within the meaning of sec_402 of the code pursuant to and simultaneously with the spin-off company b will cease to be a subsidiary of company a in addition the company b stock distributed to plan x and plan y pursuant to the spin-off will represent part of the pre-spin-off value of the company a stock stock of each class with respect to ruling_request company a has received the opinion of its tax advisor to the effect that the spin-off will be tax-free under sec_355 of the code sec_1_358-2 of the regulations provides that if as a result of a transaction under sec_355 a shareholder who owned stock of only one class before the transaction owns stock of two or more classes after the transaction then the basis of all the stock held before the transaction is allocated among the stock of all classes held immediately after the transaction in proportion to the fair market values of the page accordingly with respect to ruling_request we conclude that for purposes of determining net_unrealized_appreciation under code sec_402 to the extent that the spin-off is a tax-free spin-off under code sec_355 the basis of the company a and company b shares held by plan x will be determined by allocating the basis in the company a shares immediately before the spin- off between the company a shares and company b shares held immediately after the spin-off in accordance with code sec_358 this ruling letter is based on the assumption that plan x and plan y are qualified under code sec_401 at all times relevant to the transactions described herein and that plan x and plan y meet the requirements of e this ruling letter is also based on the assumption that the corporate_reorganization described herein meets the requirements of code sec_355 this ruling is directed solely to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent copies of this ruling letter are being sent to your authorized representatives in accordance with a power_of_attorney on file in this office if you have any questions about this letter please contact please refer to se t ep ra t sincerely yours tans vi finer frances v sloan manager employee_plans technical group enclosures deleted copy form_437
